 316DECISIONSOF NATIONALLABOR RELATIONS BOARDMarland One-Way ClutchCo., Inc.andTool & DieMakers LodgeNo. 113,International Associationof Machinists and Aerospace Workers,AFL-CIO.Case 13-CA-10823November 14, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn July 17, 1972, Administrative Law Judge JerryB.Stone' issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiledabriefanswering theGeneralCounsel'sexceptions and supporting the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge tothe extent consistent herewith.We agree with the Administrative Law Judge'sdismissal of the 8(a)(5) and derivative (1) allegationsof the complaint. Unlike the Administrative LawJudge, however, we are persuaded by the evidencethatRespondent's conduct in conversations withemployee John Russell independently violated Sec-tion 8(a)(1) of the Act.By way of background, this case is the sequel toMarland One-Way Clutch Co., Inc.,2which involvedthe same parties. In that proceeding, the Boardfound,inter alia,that Respondent violated Section8(a)(5) and (1) of the Act by unilaterally withholdinga third quarter installment of the 1970 Christmasbonus and by failing to furnish the Union withcertain information relevant and necessary to intelli-gent bargaining over bonus payments. The Boardordered Respondent to pay the installment withheld,furnish relevant information, and bargain with theUnion concerning the fourth and any subsequentbonus installments.The record in the present case reveals thatsometime in 1970 the Respondent's employeesengaged in a strike. On or about July 15, 1971,employee John Russell had a conversation withJosephA.Marland,Respondent's president, inwhich Russell sought to obtain a loan from theCompany's profit-sharing fund. Marland explainedhe could not lend Russell any money from the fund,but offered and made a$500.00 personal loan to him.Before Russell left the office,Marland stated that". . . if a certain person hadn'tstarted the unionover there that maybe[Russell]wouldn't be short offunds . . . ."Marland then suggested that Russellstart a letter to employees and "go around to some ofthe fellow's houses and talk to them about theamount of profit sharing this man had had, that itwould be a nice idea if we were to ask him to sharehis profit sharing with the rest of us due to the factthat he was the cause of us loosing [sic] that money."During the same conversation Marland showedRussell figures which indicated "Stan"had $7,400 inprofit sharing at the time of the discussion.3At thesame time he showed Russell a figure of $27,000payroll loss attributable to the strike.The Administrative Law Judge, in dismissing the8(a)(1) allegations based on the above transactionsconcluded thatMarland's remarks were nothingmore than a contention that as a result of unioniza-tion,the employees went on strike and lost wages.We disagree.In our view,Respondent's statement about the"certain person"allegedly starting the Union cou-pledwith the name"Stan" clearly creates theimpression of surveillance by suggesting Respondentwas observing the union activities of its employeesand had found out who had started such activity. Itfurther blamed an employee because of his unionadherence and activities for the financial lossessuffered by the other employees. Accordingly, wefind that such conduct violated Section 8(a)(1) of theAct.The record also reveals that Russell was at theMarland home on the evening of August 9, 1971, andthe subject of the strike was brought up. After somediscussionMarland stated to Russell,"I'llpromiseyou the men will never get their bonus, and I'll sellthe place before I settle."The Administrative Judgeviewed Marland's statement as being no more thanan argument that he would not settle the case andpay the bonus as a result of settlement.He furtherconcluded that this was a statement of the legalposition Respondent was taking in the litigation andnot violative of Section 8(a)(1). We disagree.Marland's statementwasmade in the sameconversationwhen the subject of unionism wasraised and in a situation where no legal position wascalled for.Itwas made to an employee with no legalbackground who would not be able to distinguish alegal position from a threat of plant closure as atacticRespondent would employ in opposition to its1The title of "TrialExaminer" was changedto "AdministrativeLaw3At thehearing StanleyTerruttytestified that he was the union stewardJudge" effectiveAugust 19, 1972.and organizer and that he was the only person the shop named Stanley.2 192 NLRB No. 76.200 NLRB No. 48 MARLAND ONE-WAY CLUTCH CO.317employees' union activities.Under such circum-stances,Respondent's statement could only beinterpreted as a threat of plant closure which isviolative of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By suggesting that it knew who the unionorganizer was, and blaming him and union activitiesfor losses which the employees suffered, Respondenthas created the impression of surveillance in viola-tion of Section 8(a)(1) of the Act.4.By telling employees they would never receivea bonus and that it would close its plant before itwould settle, Respondent has threatened employeeswith plant closure in violation of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedand is engaging in certain unfair labor practices, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Marland One-Way Clutch Co., Inc., La Grange,Illinois, its officers, agents, successors, and assigns:1.Cease and desist from:(a)Creating the impression of surveillance bysuggesting to employees it knows the identity of theunion organizer, and blaming him and unionactivities for losses the employees have incurred.(b) Telling employees they would never receive abonus and that it would sell its plant.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act.(a) Post at its plant in La Grange, Illinois, copies ofthe attached notice marked "Appendix."4 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the event that this Order is enforcedbya Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT create the impression that ouremployees' union activities are under surveillance,and that such union activities are responsible forlosses which the employees have suffered.WE WILL NOT threaten our employees withplant closure.MARLANDONE-WAYCLUTCH CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 881, Everett McKinley Dirk-sen Building, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 312-353-7572.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on June 8, 1972,at Chicago, Illinois. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDThe charge was filed on August 17, 1971. The complaintwas issued on May 15, 1972. The issues concern whether(1) Respondent has violated Section 8(a)(5) and (1) of theAct by (a) refusing to furnish certain information relatingto bonuses and (2) by unilaterally deciding to withhold andwithholding of bonuses in 1970, 1971, and 1972. (Thereferred to bonuses may be described as a "Christmasbonus" payable in quarterly installments. The referred toinstallments are the fourth quarter bonus installment in1970, the fourinstallmentsin 1971, and the first installmentin 1972.)All parties were afforded full opportunity to participatein the proceeding.Briefshave been filed by the Respon-dent, the Charging Party, and the General Counsel andhave been considered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts are based on the pleadings and admissionstherein.Marland One-Way Clutch Co., Inc., the Respon-dent, is, and has been at all times material herein, acorporation duly organized under, and existing by virtueof, the laws of the State of Illinois. At all times materialherein,Respondent has maintained its principal place ofbusiness atWashington and Elm Streets, La Grange,Illinois,where it is, and has been at all times materialherein, engaged in the manufacture of mechanical clutches.The Respondent, annually, in the course and conduct of itsbusiness operation, manufactured, sold, and distributed itscompleted products valued in excess of $50,000 from its LaGrange, Illinois, location directly to States of the UnitedStates other than the State of Illinois.Based on the foregoingandas conceded by Respondent,it is concluded and found that the Respondent is, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe facts, findings, and conclusions herein are based onthe pleadings and admissions therein. Tool & Die MakersLodge No. 113, International Association of Machinistsand Aerospace Workers, AFL-CIO, the Union, is, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Supervisory StatusThe facts, findings, and conclusions are based on thepleadings and admissions therein.At all times material herein the following named personsoccupied positions set opposite their respective names, andhave been and are now agents of the Respondent, actingon its behalf, and are supervisors within the meaning ofSection 2(11) of the Act and/or agents within the meaningof Section 2(13) of the Act:Joseph A. Marland-PresidentKeith J. Aldrich-Vice PresidentL.LeeBurks,Jr.-LaborRelationsRepresentativeR.G. Bowdish-Purchasing AgentE.M. Alisauskis-AgentB.Appropriate Bargaining UnitThe facts, findings, and conclusions herein are based onthe pleadings and admissions therein.Allproduction and maintenance employees at theRespondent's LaGrange, Illinois, plant, but excludingoffice clerical employees, professional employees, guardsand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.C.The Majority Status of the Union; the CertifiedStatus of the UnionOn or about September 3, 1970, a majority of theemployees of Respondent in the unit described above, by asecret ballot election conducted under the supervision oftheRegionalDirector forRegion 13 of the Board,designated and selected the Union as their representativefor the purpose of collective bargaining with the Respon-dent, and on or about September 14, 1970, the ActingRegional Director certified the Union as the exclusivecollective-bargaining representative of the employees insaid unit.D.Marland Clutch Co., Inc., 192 NLRB No. 76This proceeding, involving Case 13-CA-10823, is thesecond case concerning alleged Respondent conductviolative of Section 8(a)(5) and (1) of the Act in connectionwith its handling of its Christmas bonuses and the fourinstallments thereof. The first case involved therein wasCase 13-CA-10161. The procedural facts relating to Case13-CA-10161 are as follows:(1)The charge was filed onOctober 20, 1970; (2) the complaint was issued onDecember 22, 1970; (3) the unfair labor practice hearingwas held on February 18, 1971; (4) the Trial Examiner'sDecision issued on April 27, 1971; and (5) the Board'sdecision issued on August 12, 1971, and is reported asMarland Clutch Co., Inc.,192 NLRB No. 76.The Trial Examiner's Decision and recommended Order(issuedon April27, 1971, and adoptedintotoby the Boardon August 12, 1971) found in effect that (1) Respondent'sChristmas bonus and installments thereof constitutedwages within the meaning of the Act; (2) Respondent hadviolated Section 8(a)(5) and (1) of the Act by the unilateralwithholding of the 1970 third quarter installment of theChristmas bonus; and (3) Respondent had violated Section8(a)(5) and (1) of the Act by failing to supply informationwhichwas relevant and reasonably necessary to theUnion's intelligent bargaining concerning the bonus. TheTrialExaminer's recommended Order, adopted by theBoard, required (1) that Respondent make employeeswhole for loss suffered by the unilateral withholding of the1970 third quarter installment of the Christmas bonus; (2)that Respondent bargain collectively, upon request, con-cerning the payment of the fourth quarterly installment of MARLAND ONE-WAY CLUTCH CO.319the 1970 Christmas bonus and any bonus installments, toemployees within the appropriate unit represented by theUnion; (3) that Respondent supply any informationrequested by the Union which is relevant and reasonablyneeded by the Union in order for it to bargain intelligentlywith Respondent concerning the Christmas bonus and anybonus.In addition to the foregoing, it should be noted that theTrial Examiner's Decision in Case 13-CA-10161 reflectedthe facts concerning the withholding of the fourth quarterinstallment of the 1970 Christmas bonus.E.TheInstant CaseThe procedural facts relating to the instant case (Case13-CA-10823) may be summarized as follows: (1) Thecharge in the instant case was filed on August 17, 1971. (2)The Regional Director for Region 13 issued a partialdismissalof said charge on October 29, 1971. Saiddismissal in effect dismissed the refusal-to-bargain (8(a)(5))allegation but did not "constitute dismissal of independentviolations of Section 8(a)(1)." (3) The complaint in theinstant case issued on May 15, 1972. (4) The RegionalDirector for Region 13 issued a letter, on May 17, 1972,withdrawing the dismissal of that portion of the chargewhich alleged that the Employer failed to bargain in goodfaith.F.The 8(a)(1) IssuesCase13-CA-10823The General Counsel alleges and Respondent denies thatRespondent, by its supervisor and agent, Joseph A.Marland, on or about July 15, 1971, blamed an employee,because of his union adherence and activities, for certainfinancial losses suffered by its employees.The General Counsel's evidence to the above allegedincidentwas adduced through the testimony of JohnRussell.Russell's credited testimony to this event was tothe effect that he had a conversation with President JosephMarland on July 15, 1971. What occurred is revealed bythe following credited excerpts of Russell's testimony.Q.Now, will you tell us what Mr. Marland said toyou, if anything, and what you said to Mr. Marland, ifanything.A.Well, I had been off work for awhile and I hadcalled up Mr. Aldrich and requested to borrow moneyfrom the profit sharing, and at first I thought it wouldbe all right. And then Mr. Aldrich called me up andsaidMr. Marland would like to see me in his office onthe 15th of July at 11:00 o'clock.MR. KENT: Would you mind speaking up, sir, if youwill?THE Wi rxnss: Mr. Marland would like to see me inhis office at 11:00 o'clock on July 15th. So I went overthere and he explained to me why he couldn't loanmoney from the profit sharing and we discussed someother subjects, and then he told me he could loan me$500 in a personal check, no strings attached, literallyno strings attached. There were no strings attached toit.So I accepted the $500 in a personal check from him.Q. (By Mr. Coleman) Then what did he say, ifanything?A.We discussed a few other little problems forawhile and then right before I was ready to leave heexplained to me that if a certain person hadn't startedthe union over there, that maybe I wouldn't be short offunds or other people, you know the situation wouldn'tbe as bad there as they were. And then he said to methat he thought if I were to start a letter, go around tosome of the fellow's houses and talk to them about theamount of profit sharing that this man had, that itwould be a nice idea if we were to ask him to share hisprofit sharing with the rest of us due to the fact that hewas the cause of us loosing [sic]that money.Russell credibly testified to receiving a slip of paper fromPresidentMarland during the conversation. The slip ofpaper had the following notations thereon.27,000-Payroll loss7,400-Stan Profit ShareRussell testified concerning the slip of paper as isrevealedby the following credited excerpts from histestimony.Q. (By Mr. Coleman) Now, Mr. Russell, I noticeon General Counsel's Exhibit 2 the second line therereads "7,400." It looks like it reads "Stan, profitsharing."Would you explain what that means?A.Well, the second line, 7,400, evidently is theamount, or Stanley had in his profit sharing at the timethe discussion took place.Q.Do you know who Stanley is?A.Mr. Stanley Terrutty. He is a worker in thegrinding department atMarland Clutch Company.Q.Do you know the top line-refer to the top lineof 27,000 payroll loss. Did Mr. Marland explain to youwhat that was?A.That would have been the wages either inbonuses-he didn't explain exactly in what form thesewages were.Some form of wages that were loss[sic] bythemen due to the strikes or problems that had beenincurred since the union came in.Considering the foregoing, I am persuaded that theremarks by President Marland did not interfere with,restrain,or coerce employees in the exercise of Section 7rights. It follows that such conduct does not constituteconduct violative of Section 8(a)(1) of the Act. The recordin this case indicates that the employees went on strike in1970.Marland's remarks are no more than a contentionthat as a result of unionization employees went on strikeand lost wages as a result.Undersuch circumstances, thereferred to remarks do not constitute conduct violative ofSection 8(a)(1) of the Act.The General Counselallegesand the Respondent deniesthatRespondent, by its supervisor and agent, Joseph A.Marland on or about August 9, 1971, told its employeesthat the men would not receive their bonus payments andthat he would sell the plant before he would settle.General Counsel's witness Russell testified to a conversa- 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion with President Marland on August 9, 1971.On August9, 1971, President Marland, his wife, John Russell, and hiswife attended a retreat at Ayles Ford.' Later the Marlandsand the Russells went to the Russells' home for refresh-ments. Russell testified concerning a conversation Presi-dent Marland had with him. Such conversation, accordingto Russell, was as is revealed by the following excerpts ofRussell's testimony.Q. Is that when you had this conversation?A.Yes, we had a conversation at the table. At onetime during the conversation he said to me, "I'llpromise you the men will never get their bonus and I'llsell the place before I settle."President Marland testified to the effect that he did notmake the statement attributed to him by Russell. Mar-land's version concerning the incidentis asrevealed by thefollowing excerpts from his testimony.When we returned to their home to take them backto their home in our car, why, Mrs. Russell invited us infor some light refreshment. I think it was tea andcookies.We then had some conversation. First of all,concerning their youngsters who were either at thepreschool age or just about the beginning of school age.And then the question was brought up about the strikeand our discussion followed on the points of differenceon the strike. Somewhat my disappointment in thecontinuity of relations that were not as harmonious asthey had been before. Negotiations had started toorganize the union shop. And in that conversation Imentioned the fact that many of the conglomerates-there were a total at that time of 12 of theconglomerate organizations had approached us inwriting or in person or in phone calls asking us if wewould want to get rid of all these headaches ofmanagement and let them as a conglomerate manage-Q. (By Mr. Kent) Do you recall what Mr. Russelltestified to with respect to the payment of the bonus?A.Yes.And that is a complete, diametricallyopposed statement to what my thought had been or mypurpose in making a statement would be, because Icould not in good conscience state that the companywould never pay a bonus. That would be something Icould not bring myself or allow myself to think or state.Ihoped, of course, there would be no pressure to forceus to pay a bonus, but to speak definitely on this pointthat I would never pay a bonus, that was never enteredmy thoughts or thinking process.Q.Are you denying that you made the statementattributed to you?A.Totally and absolutely denying that, yes.IThe retreat is of a religious nature.2 1 found Russell to appear to be a very truthful witness. I credit histestimony to the effect that bonuses were discussed.3SeeNew Enterprize Stone and Lime Co., Inc.176 NLRB No. 71. SeealsoCanton Sign Co.,186 NLRB No. 39. Because of the disposition of the8(a)(5) issues in this case on other grounds, I do not pass upon the 10(b)Iam persuaded that Marland did speak to Russell aboutthe bonue2 and did indicate that he would sell his businessbefore he would settle. Marland's testimony does not setforth what he said about the bonus but merely denies thathe made the statement attributed to him by Russell. I amnot persuaded that the facts as to what exactly was said hasbeen presented by Russell. The reference to the fact thatMarland would sell the place before he would settleindicates that the question of bonus was discussed inrelationship to the pendingcase(13-CA-10161) and asettlement of the issues arising from such case. Under suchcircumstances, I do not find the evidence to be reliable toestablish thatMarland was more than arguing that hewould not settle the case and pay the bonus as a result ofsettlement. In effect it was a statement of the legal positionhe was taking in litigation. Such conduct is not violative ofSection 8(a)(1) of the Act. I so conclude and find.G.The 8(a)(5) IssuesThe General Counsel seeks to litigate in this casewhether Respondent has violated Section 8(a)(5) and (1) oftheAct (1) by withholding various installments of itsChristmas bonus in 1970, 1971, and 1972 and (2) by failingto furnish relevant information necessary for intelligentbargaining concerning the Christmas bonus.The General Counsel, Charging Party, and Respondentare in agreement that the Board's Decision and Order inCase 13-CA-10823 (1) required collective bargaining byRespondent, upon request, as toallthe bonus installmentsinvolved herein, and (2) required the furnishing of relevantinformation by Respondent, upon request, as to thebonuses. The General Counsel seeks, however, an orderdirectingRespondent to pay the unit employees for allbonus payments withheld that have accrued up to thedecision and recommended Order in this case.It is clear that General Counsel could have litigated thequestion of the unlawfulness of the withholding of thefourth quarter 1970 bonus payment in Case 13-CA-10161,and could have sought essentially the remedy he nowseeks.What the General Counsel in real effect isattempting to do is to obtain a modification or clarificationof the Order in Case 13-CA-10161. I am persuaded that asa matter of sound judicial administration of the Act, thiscomplaint proceeding should not be utilized as a vehicle toin effect modify the Board's Order in Case 13-CA-10161and to determine compliance issues in such proceeding.Accordingly, I recommend that the complaint allegationsof conduct violative of Section 8(a)(5) and (1) of the Act bedismissed.3issues relatingto the litigability of Respondent's conduct as regards thefourth quarterly bonus installment in 1970. Nor do I pass upon the 10(b)problem presented by the Regional Director's partial dismissal of thecharges onOctober 29, 1971, and the subsequent withdrawal of such partialdismissalon May 17, 1972.See Koppers Company Inc.,163 NLRB 517. MARLAND ONE-WAY CLUTCH CO.321Upon the basis of the above findings of fact, conclusions,ORDERand upon the entire record, I issue the following recom-mended:4The complaint in this proceeding is dismissed in its_.^--entirety.In the event no exceptions are filed as provided by Sec.102.46 of theprovided in Sec.102.48 of the Rules and Regulations, be adopted by theRules and Regulations of the National Labor Relations Board,the findings,Board and become its findings,conclusions,and Order, and all objectionsconclusions,recommendations,and recommended Order herein shall, asthereto shall be deemed waived for all purposes.